Case:19-05016-EAG13 Doc#:22 Filed:09/30/19 Entered:09/30/19 12:02:23    Desc: Main
                           Document Page 1 of 3



                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF PUERTO RICO



HARRY SANTIAGO FELICIANO                   CASE NO. 19-05016
                                           CHAPTER 13

DEBTOR(S)


OBJECTION TO TRUSTEE’S RESPONSE IN OPPOSITION TO CONVERSION TO
           CHAPTER 13 AND REQUEST FOR RECONSIDERATION


TO THE HONORABLE COURT:

       COMES NOW, debtor(s) through the undersigned attorney, and

respectfully, prays and states as follows:



    1. Chapter    7   Trustee’s   action   to   take   over    the   vehicle   was

 premature in light that the court has not determined that security

 interest is not valid without a proceeding before it.

    2. However, in the event that lien is void debtor will be able to

 pay the liquidation value of the vehicle through the Chapter 13

 plan.    As such, creditors would receive the same amount or more of

 the liquidation value of the vehicle.

    3. Per docket #14, debtor has amended the bankruptcy exemptions

 from Puerto Rico to federal and this change has substantially

 reduced the liquidation value of the vehicle.

    4. The action of the Chapter 7 Trustee to request the turnover of

 the   motor   vehicle   was   premature   and   in    bad    faith,   since   the
Case:19-05016-EAG13 Doc#:22 Filed:09/30/19 Entered:09/30/19 12:02:23   Desc: Main
                           Document Page 2 of 3


 conversion to Chapter 13; and the amendment of the bankruptcy

 exemptions to federal ones, would allow the debtor to retain the

 vehicle and pay to creditors the liquidation value of the property

 through the Chapter 13 Plan.

    5. Debtor has amended the Schedule J to show that since he will

 not need to make the car payments to Popular Auto, he will have the

 necessary disposable income to make the Chapter 13 plan payments.

    6. This conversion to Chapter 13 was done by Debtor in Good Faith,

 with the intent to pay the liquidation value or more of the vehicle

 to his creditors.

    7. Chapter 7 Trustee’s request that if debtor fails to confirm a

 plan the case should be converted to Chapter 7, and not be dismissed,

 has no basis, since such actions will be against the protections of

 debtor in the Bankruptcy Code.



  WHEREFORE, the debtor(s) respectfully request that this Honorable

Court take acknowledge the above indicated.

                                    NOTICE

 “Parties in interest are hereby granted fourteen (14) days from
 the date of this notice to request hearing. If no opposition is
 filed within the prescribed period, the Court will enter an order
 granting the motion upon the filing of a certificate by the movant
 that adequate notice was given. Should an opposition be timely
 filed the Court will schedule the motion for a hearing as a
 contested matter. Absent good cause, untimely rejections should be
 denied.”
Case:19-05016-EAG13 Doc#:22 Filed:09/30/19 Entered:09/30/19 12:02:23   Desc: Main
                           Document Page 3 of 3



I hereby certify: That on September 30, 2019 I electronically filed

the foregoing with the Clerk of the Court using the CM/ECF System

which will send notification of such filing to the following: José

R. Carrión Morales. I hereby certify that I have mail by the United

States Postal Service the document to the following non CM/ECF

participants: to all creditors.

          In Ponce, Puerto Rico, this 30th day of September 2019.

                                          RESPECTFULLY SUBMITTED.


                                          /s/Rafael Colón Flores
                                          Rafael Colón Flores
                                          Attorney for Debtor
                                          U.S.D.C.P.R. 128203
                                          1129 Muñoz Rivera Ave. STE 1
                                          Ponce, P.R. 00717-0635
                                          Tel. (787) 842-1039
                                          Fax. (787) 284-0325
                                          E-mail: bufetecolonflores@gmail.com
